DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I (Representative Fig. No. 1) in the reply filed on August 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-3, 7-11, 13-15 and 17-19 have been examined on the merits in this office action.  Claims 4-6, 12 and 16 stand withdrawn from further consideration because they are directed to non-elected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “a linkage flexibly connecting the cutting block to the anchor such that the anchor has six degrees of freedom of motion relative to the anchor” renders the claim vague and indefinite because it is unclear which element has six degrees of motion relative to the anchor.  It appears Applicant intended to recite “such that the cutting block has six degrees of freedom of motion relative to the anchor.”
In claim 2, the recitation “flexibility of the linkage includes internal friction enabling the linkage to suspend the cutting block in opposition to gravity.” renders the claim vague and indefinite because it is unclear what structure or interaction thereof enables internal friction. 
In claim 11, the recitation “with either ball of the barbell” lacks antecedent basis. 
In claim 15, “the ridge” lacks antecedent basis. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wyss et al. (US 20070123896 A1). 
Wyss et al. disclose a resection guide (10) including: an anchoring structure or anchor 12 having bone anchoring features 18, 20; a guide structure or cutting block 16; and a linkage (158, 164, plurality of ball joints 176, 217) flexibly connecting cutting block 16 to anchor 12, such that cutting block 16 has six degrees of freedom of motion relative to the anchor (Figs. 1-22 and paras [0057]-[0137]).
Regarding claim 2, the linkage includes a plurality of ball joints 176, 217 that are lockable and thus have internal friction to suspend the cutting block in opposition to gravity (Fig. 1 and para [0059]).
Regarding claim 3, the linkage includes a plurality of interconnected rigid links (Fig. 11) each including a round element and a socket (concave inner periphery) for cooperation with a spherically-shaped portion or ball (paras [0086]-[0091]).
Regarding claims 7 and 8, the first type of link 158 differs from the second type of link 176 and the first type of link is not connected or connectable to another of the first type of link (Fig. 1 and paras [0057]-[0100]).
Regarding claim 13, the Wyss et al. resection guide 10 includes an alignment rod 14 (Fig. 1). 
Regarding claim 10, the second type of link (158 and 164) has a socket defined by enlarged diameter portion 160 (Fig. 6 and para [0079]).
The steps of claims 17-19 are performed when the Wyss et al. instrument system 10 is used to resect a bone during joint arthroplasty. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wyss et al. (US 20070123896 A1) in view of Heckele et al. (EP 0634146 A2).
Wyss et al. disclose all elements of the claimed invention except for a barbell or double ball joint. 
Heckele et al. disclose the use of a single (Figs. 2a-2b and 5a) and a double universal joint or barbell (Fig. 5b) to connect and control the bending points in a linkage (Figs. 1-5b and pages 3-4).  Heckele et al. also disclose a second type of link is a slider in that it receives a ball, the slider having a track or groove defined by an element (Fig. 5b) with a partial cylinder shape that engages either ball of the barbell.
Therefore, it would have been obvious to one of ordinary skill in the art to have included single and double universal joints in the Wyss et al. linkage, as taught by Heckele et al., with a reasonable expectation of success, namely, controlling the bending points in the linkage.
Conclusion
Non application of prior art to claims 14 and 15 indicates allowable subject matter provided the rejections under 35 U.S.C. 112(b) are overcome.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718. The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



September 27, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775